

December 1, 2008                                             
Exhibit 10.16




                                    Phillip Willingham




                                    Dear Mr. Willingham:


The purpose of this letter is to confirm your continuing employment with
Lakeland Industries, Inc. on the following terms and conditions:


                                    1.         THE PARTIES


This is an Agreement between Phillip Willingham, residing at 818 West Lamar
Avenue, Tuscumbia, AL 35674 (hereinafter referred to as “you”), and Lakeland
Industries, Inc., a Delaware corporation, with a principal place of business
located at 701-7 Koehler Avenue, Ronkonkoma, NY  11779-7410 (hereinafter the
“Company”).


                                    2.         TERM


                                                The term of the Agreement shall
be for a 2 year period, from January 1, 2009 through and including December 31,
2010.


                                    3.         CAPACITY


You shall be employed in the capacity of Vice President of Management
Information Systems (MIS) of Lakeland Industries, Inc. or such other position or
positions as may be determined from time to time by the Company.


You agree to devote your full time and attention and best efforts to the
faithful and diligent performance of your duties to the Company and shall serve
and further the best interests and enhance the reputation of the Company to the
best of your ability.


                                    4.         COMPENSATION


As full compensation for your services, you shall receive following from the
Company:


(a)        A base annual salary of $110,532 payable bi-weekly (the “Base
Salary”) to begin in appropriate pay period in January 2009; and


(b)        A base annual salary of $116,059 payable bi-weekly to begin in the
appropriate pay period in January 2010; and


(c)        Participation, if and when eligible, in the Company’s pension plan,
profit sharing plan, medical and disability plans, stock appreciation rights
plan, stock option plans and/or ESOP.  401(k) plans when any such plans become
effective; and
 
 

--------------------------------------------------------------------------------



 
(d)        Such benefits as are provided from time to time by the Company to its
officers and employees; provided however that your annual vacation shall be for
a period of 5 weeks, with no more than 2 such weeks taken at any one time; and


(e)        Reimbursement for any dues and expenses incurred by you that are
necessary and proper in the conduct of the Company’s business; and


(f)         An quarterly bonus as set forth in Section 5 of this Agreement (the
“Quarterly Bonus”).


5.         ANNUAL BONUS


For FY 2009, you shall be awarded a discretionary bonus which shall be at the
discretion of the CEO and the Compensation Committee, which currently is $3,000
per quarter.


6.         NON-COMPETITION/SOLICITATION/CONFIDENTIALITY


During your employment with the Company and for one year thereafter, you shall
not, either directly or indirectly, as an agent, employee, partner, stockholder,
director, investor or otherwise, engage in any business in competition with the
business activities of the Company within the Company’s market area(s).  You
shall also abide by the Code of Ethics Agreement and other Corporate Governance
Rules.  You shall disclose prior to the execution of this Agreement (or later on
as the case may be) all business relationships you presently have or contemplate
entering into or enter into in the future that might affect your
responsibilities or loyalties to the Company.


During the term of your employment and for one year thereafter, you shall not,
directly or indirectly, hire, offer to hire or otherwise solicit the employment
of any employee of the Company on behalf of yourself or any other business or
entity that competes with the business activities engaged in by the Company
within the Company’s market area(s).


Except as may be required to perform your duties on behalf of the Company, you
agree that during your employment and for a period of one year thereafter, you
shall not, directly or indirectly, solicit, service, or accept business from, on
your own behalf or on behalf of any other business or entity, any customers or
potential customers of the Company with whom you had contact during your
employment or about whom you acquired confidential information during your
employment. 


Except as required in your duties to the Company, you shall not at any time
during or after your employment, directly or indirectly, use or disclose any
confidential or proprietary information relating to the Company or its business
or customers which is disclosed to you or known by you as a consequence of or
through your employment by the Company and which is not otherwise generally
obtainable by the public at large.


In the event that any of the provisions in this paragraph 6 shall ever be
adjudicated to exceed limitations permitted by applicable law, you agree that
such provisions shall be modified and enforced to the maximum extent permitted
under applicable law.

 
 

--------------------------------------------------------------------------------

 

7.         TERMINATION


You or the Company may terminate your employment prior to the end of the Term
upon written notice to the other party in accordance with the following
provisions:
     
 
(a)
Death.  Your employment shall terminate on the date of your death.  Your Base
Salary (as in effect on the date of death) shall continue through the last day
of the month in which your death occurs.  Payment of your Base Salary shall be
made to your estate or your beneficiary as designated in writing to the
Company.  Your estate or designated beneficiaries as applicable shall also
receive a pro-rata portion of the Annual Bonus, if any, determined for the
fiscal year up to and including the date of death which shall be determined in
good faith by the Compensation Committee of the Board of Directors.  Your
beneficiaries shall also be entitled to all other benefits generally paid by the
Company on an employee’s death.



 
(b)
Disability.  Your employment shall terminate if you become totally disabled. 
Your shall be deemed to be totally disabled in you are unable, for any reason,
to perform any of your duties to the Company, with or without a reasonable
accommodation, for a period of 90 consecutive days or for periods aggregating
120 days in any period of 180 consecutive days.



 
(c)
Cause.  The Company may terminate your employment for “Cause”, which shall mean
termination based upon: (i) your failure to substantially perform your duties
with the Company, after a written demand for such performance is delivered to
you by the Company, which identifies the manner in which you have not performed
your duties, (ii) your commission of an act of fraud, theft, misappropriation,
dishonesty or embezzlement, (iii) your conviction for a felony or pleading nolo
contendere to a felony, (iv) your failure to follow a lawful directive of
management, or (v) your material breach of any provision of this Agreement.  In
the event of a termination for Cause, the Company shall pay you, within thirty
days of such termination, that portion of your Base Salary which is accrued but
unpaid as of the date of such termination and any other benefits accrued prior
to the date of termination under this Agreement.



 
(d)
Other Termination.  Should you decide to leave the Company, you will provide the
Company with 60 days written notice.  Should the Company decide to terminate you
for any reason other than as set forth above, it shall have the right to buy out
your contract rights herein for 6 months Base Salary and any bonus due you on
the date of termination, all concomitant with your execution of the Company’s
standard severance agreement and release.



8.         NOTICES


Any notices required to be given under this Agreement shall, unless otherwise
agreed to by you and the Company, be in writing and by certified mail, return
receipt requested and mailed to the Company at its headquarters at 701 Koehler
Avenue, Suite 7, Ronkonkoma, NY  11779-7410 or to you at your home address at
818 West Lamar Avenue, Tuscumbia, AL 35674.
 
 

--------------------------------------------------------------------------------




9.         ASSIGNMENT AND SUCCESSORS


The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon the successors of the Company.  This
Agreement may not be assigned by the Company unless the assignee or successor
(as the case may be) expressly assumes the Company’s obligations hereunder in
writing.  In the event of a successor to the Company or the assignment of the
Agreement, the term “Company” as used herein shall include any such successor or
assignee.


10.       WAIVER OR MODIFICATION


No waiver or modification in whole or in part of this Agreement or any term or
condition hereof shall be effective against any party unless in writing and duly
signed by the party sought to be bound.  Any waiver of any breach of any
provision hereof or right or power by any party on one occasion shall not be
construed as a waiver of or a bar to the exercise of such right or power on any
other occasion or as a waiver of any subsequent breach.


11.       SEPARABILITY


Any provision of this Agreement which is unenforceable or invalid in any respect
in any jurisdiction shall be ineffective in such jurisdiction to the extent that
it is unenforceable or invalid without effecting the remaining provisions
hereof, which shall continue in full force and effect.  The unenforceability or
invalidity of any provision of the Agreement in one jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.


12.       GOVERNING LAW AND ARBITRATION


This Agreement shall be interpreted and construed in accordance with the laws of
the State of New York without regard to its choice of law principles.  Any
dispute, controversy or claim of any kind arising under, in connection with, or
relating to this Agreement or your employment with the Company shall be resolved
exclusively by binding arbitration.  Such arbitration shall be conducted in New
York City in accordance with the rules of the American Arbitration Association
(“AAA”) then in effect.  The costs of the arbitration (fees to the AAA and for
the arbitrator(s)) shall be shared equally by the parties, subject to
apportionment or shifting in the arbitration award.  In addition, the prevailing
party in arbitration shall be entitled to reimbursement by the other party for
its reasonable attorney’s fees incurred.  Judgment may be entered on the
arbitration award in any court of competent jurisdiction.


13.       HEADINGS


The headings contained in this Agreement are for convenience only and shall not
effect, restrict or modify the interpretation of this Agreement.

 
 

--------------------------------------------------------------------------------

 




 
LAKELAND INDUSTRIES, INC.
             
By:
/s/ Eric O. Hallman
   
Eric O. Hallman
           
AGREED AND ACCEPTED:
By:
/s/ John J. Collins
   
John J. Collins
           
/s/ Phillip Willingham
By:
/s/ A. John Kreft
Phillip Willingham
 
A. John Kreft 
Vice President, MIS
           
By:
/s/ Michael Cirenza
   
Michael Cirenza
             
By:
/s/ Stephen Bachelder
   
Stephen Bachelder
               
Board of Directors
   
Compensation Committee



